Title: From George Washington to the Captain of William Franklin’s Guard, 30 June 1776
From: Washington, George
To: Captain of William Franklin’s Guard



Sir
Head-Quarters N. York 30th June 1776

I understand that the Convention of New-Jersey did resolve that Govr Franklin was an Enemy to the Liberties of America, and that he should be conducted under a safe Guard into Connecticut, & for that purpose he was committed to your Charge—I have this morning Recd Information that you have Halted with him at Hackensack—I would enjoin it upon you to set off Immediately and carry the resolve of Convention into Execution, delays are Dangerous, and should any accident happen you never could answer your neglect to our much injured Country—I would therefore again repeat to You, that it is my advice immediately on receipt of this to set forward on your Journey with Govr Franklin and make all possible dispatch for the place you are ordered to—Govr Franklin once had his choice—and choose Connecticut, & ’tis not for You to Hesitate on frivolous pretences but do your utmost to execute the orders you have Received in every particular. I am sir Yr Most Hume sert

G.W.

